DETAILED ACTION
Introduction
Claims 1, 3-7, 9, 10, and 13-23 have been examined in this application. Claims 1, 3-7, 9, 10, and 13-21 are amended. Claims 22 and 23 are new. Claims 2, 8, 11, and 12 are cancelled. This is a Notice of Allowability in response to the arguments, amendments, and After Final Consideration Pilot Program Request filed 1/10/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 and 19, Publication US2017/0038792A1 (Moore et al.) teaches a computer-implemented method/system of providing navigation commands to a user (see [0037, 0096]), implemented by: a first vibratory node (see Figure 3B, [0029]) including: (i) a first motor (see [0029]), (ii) a first microcontroller (see Figure 3B, [0070]), and (v) a first electrical connector (see Figure 3B, pins 284); a second vibratory node (see [0102], [0097] plural “output pods”) including: (i) a second motor (see [0029]), (ii) a second microcontroller (see Figure 3B, [0070] processor 281), and (v) a second electrical connector (see Figure 3B, pins 284); a neck-worn housing including: (i) a back component (see Figures 1, 2, [0022] the “main unit” 102 or 302), (ii) a first arm, wherein a proximal end of the first arm is connected to one end of the back component (see Figure 3A, [0066] a receptacle portion of the first connector 200), and a distal end of the first arm includes a third electrical connector (see Figure 3A, [0066] pins of the connector), and (iii) a second arm, wherein a proximal end of the second arm is connected to an end opposite to the one end of the back component (see Figure 3A, [0064] connector 202), and a distal end of the second arm includes a fourth electrical connector (see Figure 3A, 3B, [0064, 0070] second connector with pins), wherein: the first vibratory node is detachably coupled with the first arm, and coupled electrically with the first arm via the first and third electrical connectors when detachably coupled to the first arm (see Figure 3A, [0069]), and the second vibratory node is detachably coupled with the second arm, and coupled electrically with the second arm via the second and fourth electrical connectors when detachably coupled to the second arm (see [0069, 0097]), a processor communicatively coupled to the first and second vibratory nodes, the method comprising, at the processor (see [0091]): obtaining a destination and a starting point (see [0095]), converting navigation commands into a respective haptic signature (see [0074, 0097]); forwarding each haptic signature (see [0074]); and causing at least one of the first microcontroller and the second microcontroller to control at least one of the first motor and the second motor to indicate navigation instructions by performing each respective haptic signature (see [0074, 0096-0097])
Published Application US2018/0268670A1 (Gabbay et al.) teaches a method/system of providing navigation commands to a user (see e.g. Figures 11A-11B, [0019, 0140]), performed by vibratory nodes including: (iii) a Bluetooth® module (see Figure 8, [0129]), a processor communicatively coupled to the first and second vibratory nodes via the first and second Bluetooth® modules respectively (see [0110] twin tactile instructions devices); the method comprising, at the processor: obtaining a destination and a starting point from a user (see Figure 11A, [0141-0145]); determining a plurality of turn by turn commands for navigating from the starting point to the destination (see Figure 11B, [0156-0159] steps 1142-1152); converting each of the plurality of turn by turn commands into a respective haptic signature (see Figure 3A, 3B, 11B, [0104, 0105, 0156, 0159], the attention and turn instructions are given via vibration patterns on a wearable device); determining timing for forwarding each respective haptic signature based upon at least one of: (i) execution time of performing a haptic signature to be forwarded and (ii) a speed at which the user is traveling (see Figure 11B, [0160], steps 1156, 1158, 1160); and forwarding each respective haptic signature to at least one of the first and nodes to control at least one of the first motor and the second motor to indicate the plurality of turn by turn commands one at a time to the user by performing each respective haptic signature (see Figure 3B, [0105, 0156, 0159], vibration bursts to an appropriate directional arm [0113-0120] one or more vibratory nodes when appropriate for the alert and turn).
Publication US2016/0273930A1 (Wada et al.) teaches a technique in vehicle navigation, wherein the user is a first user and the destination is dynamically changing based upon a location of a second user (see [0066], terminal T1 outputting a changing current position of leader vehicle, and see [0062] the terminal is associated with a driver, a second user), the method further comprising: repeating determining navigation commands as the destination changes (see [0066], the follower terminal T2 (the device of the first user) outputs navigation by searching a route using the constantly changing current position of the leader vehicle “C” as a moving destination (steps S7 and S8 in Figure 2)). 
Publication US2017/0038214A1 (Benel) teaches subject matter including haptic navigation with following of a leader’s previously recorded track (see e.g. [0016], Figure 2).
Publication US2016/0258758A1 (Houston et al.) teaches subject matter including haptic navigation with a dynamic destination (see [0991]).
However the prior art does not disclose or render obvious the method or system configured to:
obtain a destination and a starting point from a first user, wherein the destination is dynamically changing based upon a location of a second user,
determine a plurality of turn by turn commands…,

determine timing for forwarding each respective haptic signature…, and 
repeat the determining a plurality of turn by turn commands and the converting each of the plurality of turn by turn commands into a respective haptic signature as the destination changes.

The combination of limitations defining the particular structural arrangement of the device implementing the method and method steps to determine and convert turn-by-turn commands, combined with the particularly claimed steps for dynamically updating the destination and repeating the determining and converting, integrated into the device is not found or made obvious by the prior art. Although similar elements or aspects are found in the prior art as cited above, it cannot be concluded that the claim are obvious in view of the prior art without reconstruction of the claim based upon improper hindsight reasoning. The combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such Claims 1 and 19 are allowable. Claims 3-7, 9, 10, 13-18 and 20-23 are also therefore allowable as being dependent on Claim 1 or Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619